MR. Justice Hutchison
delivered the opinion of the Court.
In a proceeding to establish dominion title to two parcels of land, José A. Ojeda Figueroa obtained a decree as to one of such parcels and appeals from an adverse judgment as to the other. Appellant’s first contention is that the district court erred in finding that the evidence of ownership consisted, of the testimony of Joaquín Rodriguez (who stated that his testimony concerning the manner in which petitioner had acquired the said property was based on what petitioner had told him) and of another witness, Torres (who made a similar statement as to the source of his information). In support of this contention he points to the fact that alleged previous owners wpre cited by publication and to the fact that the case was referred to the district attorney who reported favorably thereon. Neither of these facts was evidence of title in petitioner.
Other contentions are that the district judge erred in weighing the evidence and in finding that such evidence was insufficient to establish a dominion title. While there may be room for difference of opinion in this regard, we find no such manifest error in the weighing of the evidence as to justify a reversal.
The judgment appealed from must be affirmed.